DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received March 11, 2021.
	Claims 1-16 are pending and have been examined.  
Information Disclosure Statement
The information disclosure statement filed April 20, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
	Applicant is requested to submit a copy of the EP 0867233 reference for it to be considered.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a certain method of organizing human activity-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure and construing the claims in accordance with their broadest reasonable interpretation (BRI). 
	Per Applicant's claims, 
	Claims 1-16 are a "neighborhood," which is being interpreted as a machine because it consists of parts that perform some function.  See MPEP 2106.03, Digitech, Nuijten.
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1 is defined as:
A neighborhood comprising: a plurality of polygonal shaped communities adjacent to each other, each polygon having at least six sides; wherein each polygonal community includes [] a shared central space between the dwellings.
The abstract idea steps recited in claim 1 are those which describe a certain method of organizing human activity.  As explained in MPEP 2106.04(a)(2):
The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

	The above steps of designing a neighborhood are a certain method of organizing human activity because they describe legal interactions or managing relationships or interactions between people.  This is because the steps describe how to plot or lay out a neighborhood, which is something that local government does in order to zone property.  Therefore, under a broadest reasonable interpretation, these steps describe a certain method of organizing human activity.  
Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1 recites the following additional elements:
"dwellings arrayed inside a periphery."
These elements are merely instructions to apply the abstract idea other machinery because the dwellings are recited at a high level; dwellings are assumed in designing a community; and there are no further limitations on the dwellings that integrate the abstract idea into a practical application.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to other machinery, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The explanation in Prong 2 is carried over and applied here.  Therefore, Applicant's additional elements in combination are not claimed significantly more than the abstract idea.  
Per the dependent claims:
	Claims 2-16 recite additional elements that are merely applied elements of buildings, structures, and related building elements (such as a leach field for a septic system and therefore do not recite a practical application or significantly more.  The definition of the polygon as non-contiguous, such as an octagon, are further definitions of the abstract idea.  
Therefore, claims 1-16 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghazali, US PGPUB 2007/0219759 A1 ("Ghazali").
Per claim 1, Ghazali teaches A neighborhood comprising: wherein each polygonal community includes dwellings arrayed inside a periphery of the polygonal community and a shared central space between the dwellings in par 0119: "the polygon that contains this basic neighborhood arrangement is then tessellated as shown in FIG. 11. The resulting pattern produces a housing layout which differs from a conventional row housing layout in the following ways," see also Fig 11, where three hexagon shaped plots are shown.
Ghazali then teaches wherein each polygonal community includes dwellings arrayed inside a periphery of the polygonal community and a shared central space between the dwellings in par 0125, where a group of houses, Items 3, 4, in Fig 11, teach a plurality of dwellings inside a periphery and a communal garden, item 5, is in the center, which teaches a shared central space  
Per claim 2, Ghazali teaches the limitations of claim 1, above.  Ghazali further teaches wherein the polygonal communities are hexagonal in Figs 9 and 11 where hexagonal plots are shown.  Note that there are multiple buildings (see Item 4 in Fig 9) on one hexagonal plot.  
Per claim 3, Ghazali teaches the limitations of claim 2, above.  Ghazali further teaches each polygonal community further comprises shared assets within the shared central space in Par 0117 where in the middle of the hexagon, item 6, is a communal garden, which teaches shared assets within the shared central space because a garden necessarily is comprised of a plurality of elements (plants, soil).  
	Per claim 12, Ghazali teaches the limitations of claim 2, above.  Ghazali further teaches each hexagon is configured with its sides flush and even with a side of every adjacent polygon in Par 0131 where the tiles are group together and are flush and even, as shown in Fig 24.  
	Per claim 14, Ghazali teaches the limitations of claim 2, above.  Ghazali further teaches wherein the dwellings are houses in par 0105 and Fig 53 where the tessellation represents houses in a subdivision.
	Per claim 15, Ghazali teaches the limitations of claim 1, above. Ghazali further teaches each polygonal community further comprises shared assets within the shared central space in par 0153: " Public amenities such as parks, halls and other public buildings can be included in the neighborhood precinct to meet the requirements of the larger community. Such amenities may in any case be compulsory under local Planning Regulations. These amenities may be incorporated in larger tiles, or super-tiles which in turn may be further tessellated to create a larger sub-division."
	Therefore, claims 1-3, 12, 14, and 15 are rejected under 35 USC 102.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazali, US PGPUB 2007/0219759 A1 ("Ghazali") in view of Fuller, WO 2007041757 A1 ("Fuller").
Per claim 4, Ghazali teaches the limitations of claim 2, above.  Ghazali does not teach the shared asset comprises an energy generating and distribution system.
Fuller teaches a permanent multi dwelling structure and method of constructing the same.  See page 1 ln 1-10.  
Fuller teaches the shared asset comprises an energy generating and distribution system in Page 6 ln 1-10, " Utility services such as provision of water, heating, gas and electricity or the removal or sewerage are also usually shared between two or more dwellings. In addition, the facilities are in a modular form wherein the modularity relates to the entire structure."
It would have been obvious before one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teachings of Ghazali with the shared asset with energy generating and distribution system teaching of Fuller because Fuller teaches an improvement in the art, that "an important aspect is a quick, cheap, but reliable installation whereby a minimum amount of labour, and in particular skilled labour, is required."  Page 6 ln 10-19.  This improvement would motivate one to modify Ghazali with Fuller because it would require less labor and less cost to implement.  For these reasons, one would be motivated to modify Ghazali with Fuller.  
Per claim 5, Ghazali teaches the limitations of claim 2, above.  Ghazali does not teach the shared asset comprises a leach field for a shared septic system.
Fuller teaches a permanent multi dwelling structure and method of constructing the same.  See page 1 ln 1-10.  
Fuller teaches the shared asset comprises a leach field for a shared septic system. Page 8 ln 13-28: "This also refers to any type of facilities such as steel stairs, access ways, rainwater collection tanks and structures, roofs, domestic water header tanks, solar electricity panels installed on the roofs, lighting, solar hot water heaters, gas cooking facilities, septic tanks and so on."
It would have been obvious before one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teachings of Ghazali with the shared septic system teaching of Fuller because Fuller teaches an improvement in the art, that "an important aspect is a quick, cheap, but reliable installation whereby a minimum amount of labour, and in particular skilled labour, is required."  Page 6 ln 10-19.  This improvement would motivate one to modify Ghazali with Fuller because it would require less labor and less cost to implement.  For these reasons, one would be motivated to modify Ghazali with Fuller.  
Per claim 6, Ghazali teaches the limitations of claim 2, above.  Ghazali does not teach a utility is distributed among the dwellings in a polygonal community via a hub and spoke distribution system having a hub in the shared central space.
Fuller teaches a permanent multi dwelling structure and method of constructing the same.  See page 1 ln 1-10.  
	Fuller teaches a utility is distributed among the dwellings in a polygonal community via a hub and spoke distribution system having a hub in the shared central space in page 8 ln 13-28: " Once the units 2 have been affixed, the next step is the installation of the various utility services, such as water, heating, gas and electricity supply or sewerage removal. Part of the installation of each one of these services can be performed, on the basis of the foundation grid, prior to installation of the units. Of course, this does not have to always be the case and the entire installation can be performed after the installation of the units. As it was mentioned previously, the advantage of this system is that it uses facilities, which are common for more than one dwelling. In a preferred situation, a single facility would service the entire multi-dwelling structure."
It would have been obvious before one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teachings of Ghazali with the central shared space for a utility teaching of Fuller because Fuller teaches an improvement in the art, that "an important aspect is a quick, cheap, but reliable installation whereby a minimum amount of labour, and in particular skilled labour, is required."  Page 6 ln 10-19.  This improvement would motivate one to modify Ghazali with Fuller because it would require less labor and less cost to implement.  For these reasons, one would be motivated to modify Ghazali with Fuller.  
Per claim 7, Ghazali teaches the limitations of claim 6, above.  Ghazali does not teach wherein the distributed utility comprises electricity.
Fuller teaches a permanent multi dwelling structure and method of constructing the same.  See page 1 ln 1-10.  
	Fuller teaches wherein the distributed utility comprises electricity in page 8 ln 13-28: "Of course, this does not have to always be the case and the entire installation can be performed after the installation of the units. As it was mentioned previously, the advantage of this system is that it uses facilities, which are common for more than one dwelling. In a preferred situation, a single facility would service the entire multi-dwelling structure. It is also important that these common facility structures are in a modular form, which takes into account the multi-dwelling character of the structure"
	It would have been obvious before one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teachings of Ghazali with utility comprising electricity teaching of Fuller because Fuller teaches an improvement in the art, that "an important aspect is a quick, cheap, but reliable installation whereby a minimum amount of labour, and in particular skilled labour, is required."  Page 6 ln 10-19.  This improvement would motivate one to modify Ghazali with Fuller because it would require less labor and less cost to implement.  For these reasons, one would be motivated to modify Ghazali with Fuller.  
Per claim 8, Ghazali teaches the limitations of claim 6, above.  Ghazali does not teach the distributed utility comprises water.
Fuller teaches a permanent multi dwelling structure and method of constructing the same.  See page 1 ln 1-10.  
	Fuller teaches the distributed utility comprises water in page 8 ln 13-28 "This would allow a much larger scale and much more efficient installation of the facilities. This also refers to any type of facilities such as steel stairs, access ways, rainwater collection tanks and structures, roofs, domestic water header tanks, solar electricity panels installed on the roofs, lighting, solar hot water heaters, gas cooking facilities, septic tanks and so on."
	It would have been obvious before one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teachings of Ghazali with utility comprising water teaching of Fuller because Fuller teaches an improvement in the art, that "an important aspect is a quick, cheap, but reliable installation whereby a minimum amount of labour, and in particular skilled labour, is required."  Page 6 ln 10-19.  This improvement would motivate one to modify Ghazali with Fuller because it would require less labor and less cost to implement.  For these reasons, one would be motivated to modify Ghazali with Fuller.  
Per claim 10, Ghazali teaches the limitations of claim 2, above.  Ghazali does not teach comprising a sewer system connected to the dwellings in a polygonal community via a hub and spoke distribution system.
Fuller teaches a permanent multi dwelling structure and method of constructing the same.  See page 1 ln 1-10.  
	Fuller teaches comprising a sewer system connected to the dwellings in a polygonal community via a hub and spoke distribution system in page 8 ln 13-28 "This would allow a much larger scale and much more efficient installation of the facilities. This also refers to any type of facilities such as steel stairs, access ways, rainwater collection tanks and structures, roofs, domestic water header tanks, solar electricity panels installed on the roofs, lighting, solar hot water heaters, gas cooking facilities, septic tanks and so on."
	It would have been obvious before one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teachings of Ghazali with sewer teaching of Fuller because Fuller teaches an improvement in the art, that "an important aspect is a quick, cheap, but reliable installation whereby a minimum amount of labour, and in particular skilled labour, is required."  Page 6 ln 10-19.  This improvement would motivate one to modify Ghazali with Fuller because it would require less labor and less cost to implement.  For these reasons, one would be motivated to modify Ghazali with Fuller.  
Per claim 16, Ghazali teaches the limitations of claim 1, above.  Ghazali does not teach a utility is distributed among the dwellings in a polygonal community via a hub and spoke distribution system having a hub in the shared central space.
Fuller teaches a permanent multi dwelling structure and method of constructing the same.  See page 1 ln 1-10.  
	Fuller teaches a utility is distributed among the dwellings in a polygonal community via a hub and spoke distribution system having a hub in the shared central space in page 8 ln 13-28 "This would allow a much larger scale and much more efficient installation of the facilities. This also refers to any type of facilities such as steel stairs, access ways, rainwater collection tanks and structures, roofs, domestic water header tanks, solar electricity panels installed on the roofs, lighting, solar hot water heaters, gas cooking facilities, septic tanks and so on."
	It would have been obvious before one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teachings of Ghazali with sewer teaching of Fuller because Fuller teaches an improvement in the art, that "an important aspect is a quick, cheap, but reliable installation whereby a minimum amount of labour, and in particular skilled labour, is required."  Page 6 ln 10-19.  This improvement would motivate one to modify Ghazali with Fuller because it would require less labor and less cost to implement.  For these reasons, one would be motivated to modify Ghazali with Fuller.  
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazali, US PGPUB 2007/0219759 A1 ("Ghazali"), in view of Fuller, WO 2007041757 A1 ("Fuller"), further in view of Kawahara, JP 4965771 B2 ("Kawahara").
Per claim 9, Ghazali and Fuller teach the limitations of claim 6, above.  Ghazali does not teach wherein the distributed utility comprises at least one of cable, optical fiber, or satellite
Kawahara teaches a cable system for a shared dwelling.  See page 1 of the translation.
Kawahara teaches wherein the distributed utility comprises at least one of cable, optical fiber, or satellite in par 018: "The management device 6 has a router function, and a public network such as a CATV (cable television line) network, ISDN (Integrated Services Digital Network), ADSL, etc., or a digital line such as a telephone line via a modem. To the Internet 10 via the Internet 10, enabling information communication with an appropriate IP with the IP network of another apartment house 11 via the Internet 10, and a subscriber telephone network through the VoIP server 12 on the Internet 10. A VoIP telephone network is established with 13 subscriber telephones 14."
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teaching of Ghazali with the utility comprises cable teaching of Kawahara because Kawahara teaches the following improvements: "A communication path can be formed through a common IP network regardless of the number of dwelling units. In addition to simple wiring, control of line switching and the like is possible. It is an object of the present invention to provide a communication system for collective housing, which requires no system configuration, has a low system cost, and can communicate with each other using an intercom on a housing information panel."  Par 004.  Because one can have a low cost and have a communication system for collective housing, one would be motivated to modify Ghazali with Kawahara.  
Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghazali, US PGPUB 2007/0219759 A1 ("Ghazali"), in view of Knepper, DE 19631969 A1 ("Knepper").
Per claim 11, Ghazali teaches the limitations of claim 2, above.  Ghazali does not teach a utility is distributed among the dwellings in a polygonal community via a distribution system having a channel disposed inside the polygon periphery and running around the polygon periphery 
Knepper teaches an octagonal property.  See abstract.
	Knepper teaches a utility is distributed among the dwellings in a polygonal community via a distribution system having a channel disposed inside the polygon periphery and running around the polygon periphery in page 3 of the translation, "The house is heated according to the characteristics of claim 5 expediently by hot water heating in a convectoral ditch along which the rooms face the inside inner walls bordering the courtyard. This way are only short cable runs required. The usable spaces are not restricted by radiators."
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teaching of Ghazali with the distribution system inside the polygon periphery teaching of Knepper because Knepper teaches the benefit as follows: "This way are only short cable runs required. The usable spaces are not restricted by radiators."  Page 3.  This improvement would save on cable use and not restrict usable space with radiators, creating more common space.  For these reasons, one would be motivated to modify Ghazali with Knepper.  
Per claim 13, Ghazali teaches the limitations of claim 1, above.  Ghazali does not teach wherein the polygons are octagons
Knepper teaches an octagonal property.  See abstract.
	Knepper teaches wherein the polygons are octagons in Fig 1 Page 3 of the translation: " Around a central courtyard 15 with a honeycomb-like octagonal configuration are grouped in an annular arrangement between the outer walls 4-10 and the inner wall 14 and the inner walls 16 from the inner courtyard 15 be illuminable rooms 17-22 for various uses"
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the polygonal neighborhood teaching of Ghazali with the distribution system inside the polygon periphery teaching of Knepper because Knepper teaches the benefit as follows: " Such a house offers the possibility of an ex extremely tight nesting with other apartment buildings this design. This means that not only one Overall, the property to be developed is optimal be used, but it also
ensures the residents nevertheless a high quality of living insofar as the usable spaces such as living room, bedroom, children's room, kitchen, hall and work rooms, in a ring-shaped con Group the figuration around a large central courtyard."  Page 4.  This would maximize space and allow for more buildings to fit in a tighter space.  For this reason, one would be motivated to modify Ghazali with Knepper.  
	Therefore, claims 4-11, 13, and 16 are rejected under 35 USC 103.  
Prior Art Considered Relevant
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Ben-Joseph and Gordon, "Hexagonal Planning in Theory and Practice," Journal of Urban Design, Vol. 5, No. 3, 237-265, 2000.  
	Teaches on page 238 and 240 how Downtown Detroit was proposed to be planned in a hexagon pattern, see page 252 for a hexagon development and 26 for development in Radburn in a hexagon shape with a communal garden in the middle.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562. The examiner can normally be reached M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689